DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 10/21/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
2.	Applicant’s amendment filed on 10/21/2021, has been entered and carefully considered. Claims 1-2, 5, 9-10 and 12-21 are amended, claims 3-4, 6-7 and 11 are canceled, and claims 22-24 are added.  Claims 1-2, 5, 8-10, 12-24 are currently pending.

					Response to Arguments
3.	Applicant’s arguments, filed on 10/21/2021, pages 19-22, with respect to claims 1 and 9 have been fully considered but are not persuasive.
	Applicant argues that Salkintzis fails to describe “wherein the multi-access PDU session is established based on a network slice associated with a PDU session supporting the multi-access PDU session” as recited in the amended claims 1 and 9. The examiner respectfully disagrees.

Salkintzis [0044-0050, 0127-0129] Fig. 1 shows a 5G mobile core network 140 includes several network functions (e.g., a Session Management Function (“SMF”) 146 and Access and Mobility Management Function (AMF) 145 (i.e., network slice) that support multi-access data connection over the non-3GPP access network 130 and over the 3GPP access network 120. Where the SMF 146 determines to set up a multi-access (MA) PDU session and the AMF 145 provides a network slice indication (e.g., S-NSSAI) to the UE 205 indicating the multiple access PDU session establishment is accepted as shown in Fig. 6.
 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

4.	Claims 1-2, 5, 8-10, 12-16, 19 and 21-24 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Salkintzis et al., (US 2020/0236727), hereinafter Salkintzis. 

Regarding Claim 1, Salkintzis teaches A method implemented in a wireless transmit/receive unit (WTRU), the method comprising:  
sending a request to a first access network wherein the request comprises an 
receiving a message indicating that the multi-access PDU session has been established ([Para. 0073, 0118, 0128] Fig. 6, the UE 205 receives a NAS message 630 including  a 
sending a first PDU associated with the multi-access PDU session over the first access network ([Para. 0151] Fig. 9, after the multi-access data connection (e.g., the MA-PDU session) is established, the UE sends uplink data (UL data) packet (ie.e., PDU) routed via the child PDU session over 3GPP access (first access network)), and transmitting a second PDU associated with the multi-access PDU session over a second access network ([Para. 0151] the UE sends uplink data (UL data) packet (i.e., PDU) routed via the child PDU session over non-3GPP access (second access network)),
wherein the multi-access PDU session is established based on a network slice (i.e., core network that supports multi-access PDU session) associated with a PDU session supporting the multi-access PDU session ([Para. 0044-0050, 0127-0129] Fig. 1 shows a 5G mobile core network 140 includes several network functions (e.g., a Session Management Function (“SMF”) 146 and Access and Mobility Management Function (AMF) 145 (i.e., network slice) that support multi-access data connection over the non-3GPP access network 130 and over the 3GPP access network 120. Wherein the SMF 146 determines to set up a multi-access (MA) PDU session and the AMF 145 provides a network slice indication (e.g., S-NSSAI) to the UE 205 indicating the multiple access PDU session establishment is accepted as shown in Fig. 6.)

Regarding Claim 2, Salkintzis teaches wherein the multi- access PDU session is established based on at least one of: the WTRU being registered with a 3rd Generation Partnership Project (3GPP) access network and a non-3GPP access network, or one or more configured policies in the WTRU indicating that multi-access is preferred ([Para. 0075, 0161] the remote unit is registered to the mobile communication network over the first access network and the second access network based on a third indication received from the access management function. In some embodiments, the first access network is an access network not defined by 3GPP (i.e., “non-3GPP access”) and the second access network is an access network defined by 3GPP (i.e., “3GPP access”).

Regarding claim 5, Salkintzis teaches further comprising receiving an indication in a network slice selection assistance information (NSSAI) associated with the multi-access PDU session, wherein the indication comprises an access network over which the NSSAI associated with the multi-access PDU session is communicated. ([Para. 0132-0142] Fig. 7, the UE 205 receives the network slice indication (e.g., S-NSSAI) which is associated with MA-PDU session. The S-NSSA indicates the access type, the RAT type (i.e., type of access network such as 3GPP access network or non-3GPP access network as shown in Fig. 1).

Regarding claim 8, Salkintzis teaches receiving one or more policies indicating that multi-access is preferred ([Para. 0073, 0101, 0118-120] the UE 205 including processor 305 receives NAS “PDU Session Establishment Accept” message which  including a PDU Session ID, a MA PDU request parameter, and a PDU Session Establishment Request message. Here, the NAS message 605 indicates that the Request Type is an Initial Request based on the received policy rules).

Regarding claim 9, the claim is interpreted and rejected for the same reason as set forth in claim 1, as being anticipated by Salkintzis. Salkintzis further teaches A wireless transmit/receive unit (WTRU) comprising: a processor ([Para. 0063] Fig. 3 shows a UE apparatus 300 that may be used for establishing a multi-access data connection. The UE apparatus 300 includes a processor 305).

Regarding claim 10, the claim is interpreted and rejected for the same reason as set forth in claim 2.

Regarding claim 12, Salkintzis teaches wherein the processor is further configured to receive an indication in a network slice selection assistance information (NSSAI) associated with the multi-access PDU session. wherein the indication indicates that the multi-access PDU session is allowed. ([Para. 0132-0142] Fig. 7, the UE 205 receives the network slice indication (e.g., S-NSSAI) which is associated with MA-PDU session. Wherein the indication including S-NSSAI indicates the MA PDU session is accepted).
Regarding claim 13, the claim is interpreted and rejected for the same reason as set forth in claim 5.

Regarding claim 14, Salkintzis teaches wherein the 3GPP access network and the non-3GPP access network are associated with a public land mobile network (PLMN). ([Para. 0045-0046] the 3GPP and the non-3GPP access network are associated with mobile core network 140 that belongs to a public land mobile network (“PLMN”)).
Regarding claim 15, Salkintzis teaches wherein the request comprises a PDU session ID for the multi-access PDU session. ([Para. 0052, 0124] The request message including a PDU session ID for the MA-PDU session).

Regarding claim 16, Salkintzis teaches receiving a policy indicating that multi-access is preferred ([Para. 0094, 0101, 0107-0115] the remote unit queries a policy control function (e.g., the PCF 148) in the mobile core network 140 as shown in Fig. 1, 

Regarding claim 19, Salkintzis teaches wherein the method comprises: receiving a first single network slice selection assistance information (S- NSSAI) for a 3rd Generation Partnership Project (3GPPI access network and a second S-NSSAI for a non-3GPP access network ([Para. 0005] the same S-NSSAI for 3GPP access network and WLAN (non-3GPP access network); and
determining whether to request the multi-access PDU session for a requested S-NSSAI based at least in part on whether the requested S-NSSAI is allowed for 3GPP access and non-3GPP access based on the at least one allowed S-NSSAI for 3GPP access and the at least one allowed S-NSSAI for non-3GPP access ([Para. 0051-0054] The multiple access PDU session is using a 3GPP access network 120 and/or a non-3GPP access network 130 as shown in Fig. 2. The UE 205 determine if it should request a single-access PDU (SA PDU) Session or a multi-access PDU (MA PDU) Session. [Para. 0124-0129] Fig. 6, the UE sending a NAS message 605 indicates that 
Regarding claim 21, the claim is interpreted and rejected for the same reason as set forth in claim 19.

Regarding claim 22, Salkintzis teaches wherein the first access network is a 3rd Generation Partnership Project (3GPP) access network, and the second access network is a non-3GPP access network. ([Para. 0037] Fig. 1 shows a 3GPP access network 120 (first access network) and a non-3GPP access network 130 (second access network)).
Regarding claim 23, the claim is interpreted and rejected for the same reason as set forth in claim 12.
Regarding claim 24, the claim is interpreted and rejected for the same reason as set forth in claim 22.

Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 17-18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Salkintzis as applied to claim 1 above, in view of Faccin et al., (Pat. Pub No. US 2018/0324577) hereinafter Faccin.

Regarding claim 17, Salkintzis does not disclose wherein the method comprises: receiving an allowed network slice selection assistance information (NSSAI)  storing the allowed NSSAI for the access type; and on a condition that the WTRU receives a second allowed NSSAI for the access type, replacing the stored allowed NSSAI for the access type with the second allowed NSSAI for the access type.
Faccin teaches wherein the method comprises: receiving an allowed network slice selection assistance information (NSSAI) for an access type, the access type comprising a 3rd Generation Partnership Project (3GPP) access or a non-3GPP access; ([Para. 0136-0139, 0182-0183] As used herein, an “allowed NSSAI” is an NSSAI provided (to a UE) by a serving PLMN during a registration procedure, indicating the NSSAI allowed by the network in the serving PLMN for the current registration area. The UE may receive an allowed NSSAI upon a registration request message transmitted by the UE. [Para. 0126-0134] The NSSAI is for the UE to establish a PDU session for the matching traffic, this indicates the type of access (3GPP or non-3GPP) on which the PDU session should be established);
storing the allowed NSSAI for the access type ([Para. 0115] the UE may store the allowed PLMN ID of the PLMN that assigns the NSSAI for the access type);
and on a condition that the WTRU receives a second allowed NSSAI for the access type, replacing the stored allowed NSSAI for the access type with the second allowed NSSAI for the access type ([Para. 0151, 0155] if a slice is not available,  then the network may provide to the UE a new Allowed NSSAI (second allowed NSSAI replacing the stored NSSAI) for one or more PDU sessions for the access type [0118-0124]).
 Salkintzis and Faccin to implement traffic steering that utilizes the 5G RAN and WLAN by improving spectral efficiency, lowering costs, improving services, making use of new spectrum, and better integrating with other open standards.

Regarding claim 18, Salkintzis does not disclose wherein the allowed NSSAI comprises a plurality of allowed single-NSSAIs (S-NSSAIs), each of the plurality of allowed S-NSSAIs is valid for the access type that received the allowed S-NSSAI, and wherein the method further comprises storing the plurality of allowed S- NSSAIs for the access type.
Faccin teaches wherein the allowed NSSAI comprises a plurality of allowed single-NSSAIs (S-NSSAIs), each of the plurality of allowed S-NSSAIs is valid for the access type that received the allowed S-NSSAI, and wherein the method further comprises storing the plurality of allowed S- NSSAIs for the access type ([Para. 0114-0115, 0126-0134] a NSSAI is a collection of Single Network Slice Selection Assistance Information (S-NSSAIs). Each S-NSSAI may be used by the network to assist in selecting a particular network slice instance (NSI). A UE may store the PLMN ID of the PLMN that assigns the NSSAI (allowed). Each of the S-NSSAI of the multiple S-NSSAIs in priority order if the matching traffic may be transferred over a PDU session supporting any of these S-NSSAIs (allowed S-NSSAIs) for access type).
 Salkintzis and Faccin to implement traffic steering that utilizes the 5G RAN and WLAN by improving spectral efficiency, lowering costs, improving services, making use of new spectrum, and better integrating with other open standards.

Regarding claim 20, the claim is interpreted and rejected for the same reason as set forth in claim 17.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20170332421, Sternberg et al., disclose Connecting to Virtualized Mobile Core Networks.
US 20200015128, Stojanovski et al., disclose a multi-access PDU Session via 5G access.
US 20160088542, Belghoul et al., disclose Multi-RAT Radio Resource Aggregation with Split Bearer Support.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER K MAK whose telephone number is (571)272-5358. The examiner can normally be reached M-F 8:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on 571-272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/PETER K MAK/Examiner, Art Unit 2413      

/UN C CHO/Supervisory Patent Examiner, Art Unit 2413